Cbosby, J.
This is a proceeding under the workmen’s compensation act. The deceased at the time of his death was in the employ of the town of North Attleborough, as a laborer, and had charge of a stone crusher owned and operated by the town. As a part of his duties, he was required to break stone into small *298pieces with a sixteen pound sledge hammer, — the broken pieces to be put into the crusher. At the time of the alleged injury he was breaking stone with the sledge hammer; he had struck several blows and was in the act of striking another, when he collapsed and fell to the ground, dying in about five minutes without regaining consciousness.
It is the contention of the claimant that death was due to the strain of swinging the hammer causing an injury to the heart, which at that time was in a weakened condition from arteriosclerosis. The insurer contends that upon the evidence the cause of death was a matter of conjecture. This contention was sustained by the Industrial Accident Board on review of the report filed by the arbitration committee, a majority of whom had found that the employee’s death was the result of an injury which arose out of and in the course of his employment, and the widow’s claim for compensation was dismissed.
The findings of the Industrial Accident Board, under the act, on all questions of fact are final and cannot be set aside-if there is any evidence to support them. St. 1911, c. 751, Part III, § 11, as amended by St. 1912, c. 571, § 14. Whether the deceased received an injury which caused his death, and whether the injury arose out of and in the course of his employment, were questions of fact.
Upon the question whether the employee’s death was due to the strain of swinging the heavy sledge hammer, thereby causing an injury to an already weakened and diseased heart, or was a matter of speculation and conjecture, the evidence was conflicting. Accordingly the finding of the board must stand. The case is governed in principle by John T. Murphy’s Case, 230 Mass. 99, Sanderson’s Case, 224 Mass. 558, and similar cases. See also Grant v. Glasgow & South Western Railway, 1 B. W. C. C. 17.

Decree affirmed.